Title: To James Madison from Bird, Savage, and Bird, 29 April 1802
From: Bird, Savage, and Bird
To: Madison, James


Sir,London 29th. April 1802.
Inclos’d we send you dupe. of our last respects of 22d. Ulto. The Arms having been shipp’d on board the Medusa frigate, by order of His Excellency Rufus King we made the following insurance on them, vizt. £5⟨810⟩. valued at the amount of the cost of the Arms by the Medusa frigate to Gibraltar & at and from thence by ⟨any⟩ American Ship of War to Tunis ⟨at 2½⟩ ⅌ Ct., duty £10. making £137.⟨0.2⟩ to the debit of the Barbary fund. We have already appriz’d you of the various advances we had been induced to make at the request of Mr. King beyond the funds in hand, in doing which we have deviated from the Secretary of the Treasury’s positive instructions. Mr. King lately call’d on us to make a payment to Mr. Lenox of £800. to be charg’d to the fund for the relief of Seamen. As this wou’d have been a further deviation from our instructions, there being only £260.1.9 remaining on this accot, we propos’d to pay that Amount, but stated that circumstanced as we were as agents bound to act by positive instructions we cou’d not see how we could further deviate from till we should receive answers from you & the Secretary of the Treasury to our letters requiring special instructions on this point.
As the former instructions were so positive, we felt ourselves plac’d in a situation of peculiar delicacy & responsibility for having deviated from them, & as we ⟨knew⟩ that our letters of 13th. Jany. to you & the Secretary of the Treasury had got out, we deem’d it most proper to suspend any further deviation till we shou’d receive your answers, & have paid Mr. Lenox only £250. which he preferr’d to receiving the precise balance.
We are the more anxious for your answer to our letters & for such remittances owing to the state of all the accts. which is as follows.


Diplomatic fund, balance

£ ⟨19⟩.19.9

Payments to be made in May for Mr. King’s and Mr. Munro’s salaries
£ ⟨376.5.4⟩

British treaty fund balance due from us

£ ⟨593⟩. 5.1
Payments to be made in May for Mr. Pinckney’s & Mr. Trumbull’s salaries
£7⟨30⟩.—.—

Prize cause fund———balanc’d


Barbary treaty fund balance due to us (including an engagement to pay Mawhood & Co. £766.15.4)

£⟨3149. 1.2⟩
Suspence acct. due to us for payments to Arrowsmith Fader & Butterworth for Maps & Books

£ ⟨200⟩. 6.6

By this statement it appears that the balance due to us on all the accounts in the Month of May will amount to £4102.7.5 without any provision for the large demands of the Proctors for prosecuting prize ⟨Offers⟩.
We request your early attention to this statemnt & to a ⟨plan⟩ for the further payments which will be falling due in the subsequent Months & we are with great respect Sir Your most obedient Servan⟨ts⟩
Bird Savage & Bird
 

   
   RC (DNA: RG 59, Letters Received from London Bankers, Illegible Press Copies). RC is a letterpress copy, marked “Origl. ⅌ William; via New York / (Copy).” Angle brackets enclose words and numbers blurred in RC and supplied by conjecture. Docketed by Brent.



   
   Letter not found.



   
   Albert Gallatin to Bird, Savage, and Bird, 13 Aug. 1801 (Papers of Gallatin [microfilm ed.], reel 5).



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:392–93.


